


Exhibit 10.13


STOCK OPTION AGREEMENT


(Non-Employee Director Stock Option)


This Stock Option Agreement (this “Agreement”), effective as of _____________
(the “Grant Date”), is by and between Lexicon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and _______________ (“Optionee”).


To carry out the purposes of the Lexicon Pharmaceuticals, Inc. Non-Employee
Directors’ Equity Incentive Plan (the “Plan”), by providing Optionee the
opportunity to purchase shares of Common Stock, par value $0.001 per share, of
the Company (“Stock”), and in consideration of the mutual agreements and other
matters set forth herein and in the Plan, the Company and Optionee hereby agree
as follows:


1.    Grant of Option. The Company hereby grants to Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of [20,000
(for annual grant)] [30,000 (for initial grant)] shares of Stock, on the terms
and conditions set forth in this Agreement and in the Plan. The Option shall be
treated as a non-statutory stock option and not as an “incentive stock option”
within the meaning of section 422(b) of the Internal Revenue Code of 1986, as
amended (the “Code”).


2.Exercise Price. The price at which Optionee may purchase Stock upon exercise
of the Option (the “Exercise Price”) shall be $_______ per share, which has been
determined to be the Fair Market Value (as defined in the Plan) of the Stock on
the Grant Date. The Exercise Price is subject to adjustment under certain
circumstances as provided in the Plan.


3.Term. The Option shall expire on the 10th anniversary of the Grant Date,
subject to earlier termination under the circumstances specified in Section 8 of
this Agreement.


4.Exercisability and Vesting. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Option may be exercised, in whole or in part,
at any time and from time to time during the term of the Option, to purchase the
number of shares of Stock that have vested and become exercisable in accordance
with this Agreement. The Option shall vest and become exercisable with respect
to [1/12 of the total number of shares of Stock subject to the Option each month
after grant for 12 months after the Grant Date (Use with annual grants)] [1/60
of the total number of shares of Stock subject to the Option each month after
grant for five years after the Grant Date (Use with initial grants)]; provided
that, such vesting schedule may be accelerated upon a change in control of the
Company pursuant to the provisions of the Plan and; provided further, that, upon
the termination of Optionee’s Continuous Service (as defined in the Plan), the
Option shall cease to vest and shall terminate with respect to all shares of
Stock that have not vested and become exercisable prior to such time.


5.Procedures for Exercise. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Option may be exercised by delivery to the Company
at its principal executive office of (i) written notice addressed to the
Secretary of the Company specifying the number of shares of Stock as to which
the Option is being exercised and (ii) payment in full of the Exercise Price for
such shares. The Exercise Price shall be paid in cash or in such other manner as
may be authorized by the administrator of the Plan in accordance with the terms
of the Plan. If the offering, sale and delivery of the shares of Stock issuable
upon exercise of the Option have not been registered under the Securities Act of
1933 (the “Securities Act”), the Company may require Optionee, as a condition to
Optionee’s exercise of the Option, to enter into a stock purchase agreement
containing such representations and warranties as the Company may deem necessary
to permit the issuance of the Stock purchased upon exercise of the Option in
compliance with the Securities Act and applicable state securities laws.


6.No Rights of Ownership in Stock Before Issuance. No person shall be entitled
to the rights and privileges of stock ownership with respect to any shares of
Stock issuable upon exercise of the Option until such shares have been issued in
accordance with the terms of this Agreement and the Plan.




--------------------------------------------------------------------------------






7.Non-Transferability. The Option may not be transferred by Optionee otherwise
than (i) by will or the laws of descent and distribution, by instrument to an
inter vivos or testamentary trust or by gift to a member of Optionee’s immediate
family, in each case in accordance with the terms of the Plan, or (ii) pursuant
to a qualified domestic relations order (as defined in Title I of the Employee
Retirement Income Security Act of 1974, as amended, or the rules thereunder).


8.Termination of Option. If Optionee’s Continuous Service is terminated for any
reason other than the Disability (as defined in the Plan) or death of Optionee,
the Option shall remain exercisable, with respect to the shares of Stock that
had vested under the terms of this Agreement before the date of such
termination, for a period of six months after the date of such termination
(subject to extension as provided in the Plan, but in no event later than the
expiration date of the Option specified in Section 3 of this Agreement),
following which six-month period this Agreement and Optionee’s right to exercise
the Option shall terminate. If Optionee’s Continuous Service is terminated
because of Disability of Optionee, the Option shall remain exercisable, with
respect to the shares of Stock that had vested under the terms of this Agreement
before the date of such termination, for a period of 12 months after the date of
such termination (but in no event later than the expiration date of the Option
specified in Section 3 of this Agreement), following which 12-month period this
Agreement and Optionee’s right to exercise the Option shall terminate. If (i)
Optionee’s Continuous Service is terminated because of death of Optionee or (ii)
Optionee dies within the three-month period after the termination of Optionee’s
Continuous Service for a reason other than death, the Option shall remain
exercisable, with respect to the shares of Stock that had vested under the terms
of this Agreement before the date of death, for a period of 18 months after the
date of such termination (but in no event later than the expiration date of the
Option specified in Section 3 of this Agreement), following which 18-month
period this Agreement and the right to exercise the Option shall terminate.
Notwithstanding the foregoing, if the Optionee is removed from the Company’s
Board of Directors for cause in accordance with the Company’s Bylaws, this
Agreement and Optionee’s right to exercise any portion of the Option, whether or
not vested, shall terminate at the commencement of business on the date of such
removal.


9.Withholding of Tax. To the extent that the Company is required under
applicable federal or state income tax laws to withhold any amount on account of
any present or future tax imposed as a result of the exercise of the Option,
Optionee shall pay the Company, at the time of such exercise, funds in an amount
sufficient to permit the Company to satisfy such withholding obligations in
full. If Optionee fails to pay such amount, the Company shall be authorized (i)
to withhold from any cash remuneration then or thereafter payable to Optionee
any tax required to be withheld or (ii) to refuse to issue or transfer any
shares otherwise required to be issued pursuant to the terms of this Agreement.


10.Status of Stock. (a) Unless the offering, sale and delivery of the shares of
Stock issuable upon exercise of the Option have been registered under the
Securities Act, Optionee agrees that any shares of Stock purchased upon exercise
of the Option shall be acquired for investment without a view to distribution,
within the meaning of the Securities Act, and shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement under the Securities Act and applicable state securities laws or an
applicable exemption from the registration requirements of the Act and any
applicable state securities laws. Optionee further agrees that the shares of
Stock which Optionee may acquire by exercising the Option will not be sold or
disposed of in any manner which would constitute a violation of any other
applicable federal or state securities laws. In addition, Optionee agrees (i)
that the certificates representing the shares of Stock issued under this
Agreement may bear such legend or legends as the administrator of the Plan deems
appropriate in order to assure compliance with applicable securities laws, and
(ii) that the Company may give instruction to its transfer agent, if any, to
stop transfer of the shares of Stock issued under this Agreement on the stock
transfer records of the Company, if such proposed transfer would, in the opinion
of counsel to the Company, constitute a violation of any applicable securities
law or any such agreements.


(b)    Optionee further agrees that the Option granted herein shall be subject
to the requirement that if at any time the administrator of the Plan shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Stock subject to such Option upon any securities exchange or
market or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in




--------------------------------------------------------------------------------




connection with, the purchase or issuance of shares of Stock hereunder, such
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not reasonably acceptable to the administrator
of the Plan.


11.Stock Option Plan. The Plan, a copy of which is available for inspection by
Optionee or other persons entitled to exercise this Option at the Company’s
principal executive office during business hours, is incorporated by reference
in this Agreement. The Option is subject to, and the Company and Optionee agree
to be bound by, all of the terms and conditions of the Plan. In the event of a
conflict between this Agreement and the Plan, the terms of the Plan shall
control. Subject to the terms of the Plan, the administrator of the Plan shall
have authority to construe the terms of this Agreement, and the determinations
of the administrator of the Plan shall be final and binding on Optionee and the
Company.


12.Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Optionee.


13.Governing Law. This Agreement and all actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Optionee has executed this Agreement as of the day and year first above
written.
 
Lexicon Pharmaceuticals, Inc.
 
 
 
 
 
 
 
By:
 
 
 
Arthur T. Sands, M.D., Ph.D.
 
 
President and Chief Executive Officer
 
 
 
 
Optionee
 
 
 
 
 
 
 
 
 
[Name]
 
 
 









